DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on03/25/2021, 08/04/2021 and 09/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 23, 25 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the Goertzel algorithm" in line 3 thereof.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation " the Fast Fourier Transform (FFT) " in line 3 thereof. There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the Goertzel algorithm" in line 3 thereof.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance:
Claim 23 recites the broad recitation the driven moving portion has “between 4 and 8 permanent magnets”, and the claim also recites “in particular 5 or 6 permanent magnets” which is the narrower statement of the range/limitation;
Claim 25 recites the broad recitation the distance between adjacent like maxima of the moving-portion magnetic field is “between 10 mm and 20 mm” and the claim also recites “in particular between 12 mm and 15 mm” and still further recites “in particular between 13 mm and 14 mm”  which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 9, 15, 18, 20, 22, 26, 27, 29, 32 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rohner et al.[US 2015/0022030].
Claim 1, Rohner et al. discloses a method for contactless determination of the position of a driven moving portion [2] of an electric motor [1/2, figure 1] by means of a plurality of magnetic field sensors [Ha, HB, H1-H8], wherein the moving portion [2] is movably arranged with respect to a stator [1] and has a plurality of permanent magnets [22] which generate a moving-portion magnetic field having a plurality of periodically spaced apart maxima [defined by period P, figure 3],and wherein the plurality of magnetic field sensors are arranged along a movement path [figure 3] of the moving portion, the method comprising the following steps: by means of the plurality of magnetic field sensors, determining [via 13] a plurality of measured values [paragraph 0040, Table] for a momentary magnetic field that is generated by the plurality of permanent magnets and dependent on the position of the moving portion [paragraph 0046], determining a specific spectral signal component from the plurality of measured values, the specific spectral signal component having the spatial frequency corresponding to the distance between adjacent like maxima of the moving-portion magnetic field [figure 4, paragraphs 0052-0054], and determining the position of the driven moving portion by means of the specific spectral signal component [Table, paragraphs 0010 and 0050-0054].  
Claim 2, Rohner et al. discloses the method according to claim 1, wherein said determining of the position of the driven moving portion [2] is performed by means of the phase angle of the specific spectral signal component [paragraph 0047].  
Claim 3, Rohner et al. discloses the method according to claim 2, wherein said determining of the position of the driven moving portion [2] comprises converting the phase angle of the specific spectral signal component into an offset of the driven moving portion with respect to a known position [paragraph 0047].  
Claim 6, Rohner et al. discloses the method according to claim 1, further comprising the following step of: selecting a subset [odd numbered Hall sensors; paragraph 0054] of the plurality of measured values, wherein, in the step of determining the specific spectral signal component from the plurality of measured values, the specific spectral signal component is determined in the subset of the plurality of measured values [paragraph 0054].
Claim 9, Rohner et al. discloses the method according to claim 6, wherein said selecting of the subset [odd numbered Hall sensors; paragraph 0054] of the plurality of measured values comprises the following steps: organizing the plurality of measured values in accordance with the spatial arrangement of the magnetic field sensors [H1-H8] along the movement path [every other sensor is used] of the moving portion [2], determining the first measured value whose absolute value exceeds a predetermined threshold value, and selecting said first measured value and adjacent measured values as said subset [72] of the plurality of measured values [paragraph 0054, activation of the sensor locates the position of the moving portion].  
Claim 15, Rohner et al. discloses the method according to claim 1, further comprising: moving the driven moving portion on the basis of the determined position of the driven moving portion [paragraph 0016 and 0040].  
Claim 18, Rohner et al. discloses an electric motor [1/2, figure 1, abs] with contactless position determination [100], comprising: a driven moving portion [2] having a plurality of permanent magnets [22] which generate a moving-portion magnetic field having a plurality of periodically spaced apart maxima [defined by period P, figure 3], a stator [1], with said driven moving portion [2] being arranged so as to be movable with respect the stator [1; figures 2A and 2B], a plurality of magnetic field sensors [Ha, HB, H1-H8] which are arranged along a movement path [figure 3] of the moving portion [2] for measuring the magnetic field present along the movement path [paragraph 0046], and a position determination unit [13] which receives measured data from the plurality of magnetic field sensors [figure 5; paragraph 0040] and is configured to: provide a plurality of measured values [see figure 4 and Table] from the measured data, the plurality of measured values being sampling points for a momentary magnetic field that is generated by the plurality of permanent magnets and dependent on the position of the moving portion [paragraph 0052], determine a specific spectral signal component from the plurality of measured values, said specific spectral signal component having the spatial frequency corresponding to the distance between adjacent like maxima of the moving-portion magnetic field [figure 4, paragraphs 0052-0054], and determine the position of the driven moving portion on the basis of the specific spectral signal component [Table, paragraphs 0010 and 0050-0054].  
Claim 20, Rohner et al. discloses the electric motor [2] according to claim 18, wherein the plurality of magnetic field sensors [H1-H8] are arranged substantially uniformly [at a distance d5] along the movement path of the moving portion [figure 3].  
Claim 22, Rohner et al. discloses the electric motor according to claim 18, wherein the plurality of permanent magnets [22] are arranged in series and wherein adjacent permanent magnets are oriented with like poles facing each other [figure 3; paragraph 0041].  
Claim 26, Rohner et al. discloses the electric motor according to claim 18 , wherein the position determination unit [13] is configured to determine the position of the driven moving portion [2] by means of the phase angle of the specific spectral signal component [paragraph 0047].
Claim 27, Rohner et al. discloses the electric motor according to claim 26, wherein the position determination unit [13] is configured to convert the phase angle of the specific spectral signal component into an offset of the driven moving portion [2] with respect to a known position [paragraph 0047].  
Claim 29, Rohner et al. discloses the electric motor according to claim 18, wherein the position determination unit [13] is configured to select a subset [odd numbered Hall sensors; paragraph 0054] of the plurality of measured values and to determine the specific spectral signal component in the subset of the plurality of measured values [paragraph 0054]. 
Claim 32, Rohner et al. discloses the electric motor according to claim 18, wherein the stator [1] comprises a plurality of coils [12] disposed along the movement path [figure 1] of the moving portion [2], with the driven moving portion being movable by controlled supply of current to the plurality of coils [paragraph 0042], and wherein the electric motor further comprises a control unit [external motor control (not shown); paragraph 0040] coupled to the position determination unit [13] and configured to adjust the current flow through the plurality of coils on the basis of the determined position of the driven moving portion [paragraph 0040]. 
Claim 34, Rohner et al. discloses the electric motor according to claim 18, wherein the electric motor is a linear motor [abs, figure 1] and wherein the driven moving portion [2] is linearly movable on the movement path [figures 1, 2A and 2B].  
Claim 39, Rohner et al. discloses a computer program comprising program instructions which [the program on micro processor-based evaluation electronics 17, paragraph 0047], when executed on a data processing system [17], perform a method according to claim 1.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rohner et al. [US 2015/0022030] in view of Rohner et al. [US 6,316,848] (hereafter “Rohner2”).
Claim 12, Rohner et al. discloses the method according to claim 1,Attorney Docket No. 104370-101 U.S. Serial No. 16/612,638 Page 4 of 9 with the exception of said determining of the plurality of measured values comprises the following steps: providing measured data by the plurality of magnetic field sensors, and generating the plurality of measured values by calibrating the measured data, wherein said calibrating comprises compensating for drive magnetic-field components, which are generated during operation by drive elements of the electric motor, in particular current- carrying coils, of the electric motor.  
Rohner2 teaches a linear motor with a microelectronic circuitry [47] which comprises a memory unit [470] and a processor [471] for reading (data) out from the memory unit [470] wqith calibration data for the respective linear motor [4].  The characteristic data contain information on an offset voltage which is present, and/or a phase shift of set which is present, and/or on different amplification factors of the Hall sensors, and/or information on a non-uniform distance between adjacent like magnetic poles of the runner, then it is possible to take into account and correct respectively the deviations of the output signals which thereby arise [col. 4 lines18-43].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the calibration means of  Rohner2 in the method of Rohner et al. in order calibrate the electric motor [Rohner2  col. 4 lines18-43].
Claim 13, Rohner et al. as modified discloses the method according to claim 12, wherein Rohner2 teaches said calibrating further comprises: compensating for offsets of the plurality of magnetic field sensors, and/or compensating for production inaccuracies, in particular compensating for measurement errors, caused by inaccurately positioned magnetic field sensors [col. 4 lines18-43].  

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rohner et al. [US 2015/0022030].
Claim 23, as best understood, Rohner et al. discloses the electric motor according to claim 18, wherein the driven moving portion [2] has 22 magnets [paragraph 0041].  Rohner et al. fails to teach that the driven moving portion has between 4 and 8 permanent magnets, in particular 5 or 6 permanent magnets.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the number of magnets in the moving portion of Rohner et al. to change the size of the moving portion since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 25, as best understood, Rohner et al. discloses the electric motor according to claim 18, wherein the distance between adjacent like maxima of the moving portion magnetic field is P [figures 3 and 4].  Rohner et al. fails to teach that the distance between adjacent like maxima of the moving portion magnetic field is between 10 mm and 20 mm, in particular between 12 mm and 15 mm, still more in particular between 13 mm and 14 mm.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust distance between adjacent like maxima of the moving-portion magnetic field of Rohner et al. in order to adjust the distance traveled between each maxima thereby adjusting the distance/step between sensors (i.e. controllable travel distance) since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 4, 5 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Rohner et al. [US 2015/0022030] in view of Schell [US 2005/0211880].
Claim 4, as best understood, Rohner et al. discloses the method according to claim 1, wherein said determining of the specific spectral signal component is performed by a determination unit [13].
Rohner et al. fails to teach applying the Goertzel algorithm to at least part of the plurality of measured values to perform the determination.  
Schell teaches a circuit for determining the position of an object [abs] by processing the sensor data through a transformation algorithm, such as the well-known Fast Fourier Transform ("FFT"), Discrete Fourier Transform ("DFT") or the Goertzel algorithm [paragraph 0016].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed for the determination unit of Rohner et al. to apply a Goertzel algorithm to at least part of the plurality of measured values to perform the determination as taught by Schell [paragraph 0016] as this was a well-known transformation algorithm and simple substitution of one known element for another, producing a predictable result, renders the claim obvious.
Claim 5, as best understood, Rohner et al. discloses the method according to claim 1, wherein said determining of the specific spectral signal component [74] is performed by a determination unit [13].
Rohner et al. fails to teach applying the Fast Fourier Transform (FFT) to at least part of the plurality of measured values to perform the determination.  
Schell teaches a circuit for determining the position of an object [abs] by processing the sensor data through a transformation algorithm, such as the well-known Fast Fourier Transform ("FFT"), Discrete Fourier Transform ("DFT") or the Goertzel algorithm [paragraph 0016].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed for the determination unit of Rohner et al. to apply a Fast Fourier Transform (FFT) to at least part of the plurality of measured values to perform the determination as taught by Schell [paragraph 0016] as this was a well-known transformation algorithm and simple substitution of one known element for another, producing a predictable result, renders the claim obvious.	
Claim 28, Rohner et al. discloses the electric motor according to claim 18, wherein the position determination unit [13] is configured to determine the specific spectral signal component [paragraph 0047].
Rohner et al. fails to teach applying the Goertzel algorithm to the sampling points.  
Schell teaches a circuit for determining the position of an object [abs] by processing the sensor data through a transformation algorithm, such as the well-known Fast Fourier Transform ("FFT"), Discrete Fourier Transform ("DFT") or the Goertzel algorithm [paragraph 0016].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed for the determination unit of Rohner et al. to apply a Goertzel algorithm to at least part of the plurality of measured values to perform the determination as taught by Schell [paragraph 0016] as this was a well-known transformation algorithm and simple substitution of one known element for another, producing a predictable result, renders the claim obvious.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rohner et al. [US 2015/0022030] in view of Salje [US 2002/0188410].
Claim 17, Rohner et al. discloses the method of claim 15, with the exception of the driven moving portion is a piston of a pipetting device or wherein the driven moving portion is coupled to a piston of a pipetting device for moving the piston, and wherein pipetting liquid is aspirated or dispensed by movement of the piston.  
Salje teaches a pipetting system [1] for aspirating and dispensing pipetting liquid [abs], comprising: a piston [4] having a liquid-facing end [bottom] and a liquid-remote end [top; figure 1], a pipetting channel [2] in which the piston [4] is disposed and at the end of which a pipetting tip [9] is arranged, wherein, by moving the piston, aspirating and dispensing of pipetting liquid through the pipette tip is possible [paragraph 0049], and an electric motor [6] wherein a driven moving portion of the motor [6] is part of the piston or wherein the driven moving portion is drivingly coupled [via 5] to the piston [4].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to attach the end of the driven moving portion of Rohner et al. to a pipetting device since it was well known to use electric motors to actuate pipetting devices as taught by Salje.

Claim 18/37 is rejected under 35 U.S.C. 103 as being unpatentable over Salje [US 2002/0188410] in view of Rohner et al. [US 2015/0022030].
Claims 18/37, Salje discloses a pipetting system [1] for aspirating and dispensing pipetting liquid [abs], comprising: a piston [4] having a liquid-facing end [bottom] and a liquid-remote end [top; figure 1], a pipetting channel [2] in which the piston [4] is disposed and at the end of which a pipetting tip [9] is arranged, wherein, by moving the piston, aspirating and dispensing of pipetting liquid through the pipette tip is possible [paragraph 0049], and an electric motor [6] wherein a driven moving portion of the motor [6] is part of the piston or wherein the driven moving portion is drivingly coupled [via 5] to the piston [4].
Salje fails to teach specific details of the electric motor used to move the piston.
Rohner et al. discloses an electric motor [1/2, figure 1, abs] with contactless position determination [100], comprising: a driven moving portion [2] having a plurality of permanent magnets [22] which generate a moving-portion magnetic field having a plurality of periodically spaced apart maxima [defined by period P, figure 3], a stator [1], with said driven moving portion [2] being arranged so as to be movable with respect the stator [1; figures 2A and 2B], a plurality of magnetic field sensors [Ha, HB, H1-H8] which are arranged along a movement path [figure 3] of the moving portion [2] for measuring the magnetic field present along the movement path [paragraph 0046], and a position determination unit [13] which receives measured data from the plurality of magnetic field sensors [figure 5; paragraph 0040] and is configured to: provide a plurality of measured values [see figure 4 and Table] from the measured data, the plurality of measured values being sampling points for a momentary magnetic field that is generated by the plurality of permanent magnets and dependent on the position of the moving portion [paragraph 0052], determine a specific spectral signal component from the plurality of measured values, said specific spectral signal component having the spatial frequency corresponding to the distance between adjacent like maxima of the moving-portion magnetic field [figure 4, paragraphs 0052-0054], and determine the position of the driven moving portion on the basis of the specific spectral signal component [Table, paragraphs 0010 and 0050-0054].  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the electric motor of Rohner et al.in the pipetting system of Salje since simple substitution of one known element for another, producing a predictable result, renders the claim obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837